Citation Nr: 0100151	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-17 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement an increased original rating for a 
gastrointestinal disability, other than gastritis, to include 
irritable bowel syndrome and diverticulosis, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Samuel B. Tumey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. L. Wight


INTRODUCTION

The veteran served on active duty from August 1951 to May 
1955.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of November 1994 
rendered by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA), in which it was 
determined that there was no new and material evidence that 
would reopen a claim for service connection for 
gastroenteritis.  

By means of a Remand decision promulgated in March 1997, the 
Board sought compliance with due process considerations.  The 
case was thereafter returned to the Board which, in a 
decision dated in August 1997, held that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim of service connection for gastroenteritis.  

The veteran subsequently appealed to the United States Court 
of Veterans Appeals, now known as the United States Court of 
Appeals for Veterans Clams (Court) which, by means of an 
Order issued in May 1998, Vacated the Board's August 1997 
decision and remanded the case to the Board for further 
action in accordance with the accompanying Joint Motion for 
Remand.  

Pursuant to the May 1998 Court Order, the Board remanded the 
case in September 1998, for further development to include VA 
examination of the veteran.  Following examination of the 
veteran in February 1999, service connection for established 
for irritable bowel syndrome, diverticulosis (claimed as 
gastroenteritis).  A 30 percent disability evaluation was 
assigned effective August 25, 1994.  The veteran perfected a 
timely appeal of this initial disability rating. 



REMAND

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A). 

After a review of the evidence, the Board finds that further 
development is required to adequately evaluate the severity 
of the veteran's service connected irritable bowel syndrome 
and diverticulosis.  Disabilities of the digestive system may 
be found in Diagnostic Codes 7200 to 7348 of the Schedule.  
38 C.F.R. § 4.114 (2000).  Under Diagnostic Code 7327, 
diverticulitis may be rated as irritable colon syndrome, 
peritoneal adhesions, or colitis, ulcerative, depending upon 
the predominant disability picture.  Under Diagnostic Code 
7301, a 50 percent disability evaluation is warranted for 
severe adhesions of the peritoneum with definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.  The Board notes that, 
while upper GI series have been performed, the evidence does 
not include x-ray findings of his intestinal tract.  The 
Board is of the opinion that a new examination (with current 
x-ray findings) that addresses the veteran's symptomatology 
in terms of the relevant rating criteria is warranted. 

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
(both VA and private) who treated the 
veteran for his irritable bowel syndrome 
and diverticulosis since February 1999.  
After securing any necessary release(s), 
the RO should obtain these records.

2.  The appellant should be scheduled for 
a VA gastrointestinal examination in an 
effort to determine the severity of his 
service-connected irritable bowel 
syndrome and diverticulosis.  Prior to 
the scheduling of the examination, the RO 
should apprise the veteran of the 
consequences of a failure to report for 
the VA examination, pursuant to 38 C.F.R. 
§ 3.655.  The RO should insure that 
efforts to notify the veteran of any 
scheduled VA examination are documented 
within the claims folder.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
Review of the claims folder by the 
examiner should be documented within the 
record.  The examiner should review the 
results of any testing prior to 
completion of the report.  The report of 
the examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present.  The examiner should 
provide complete rationale for all 
conclusions reached.  

The examiner should be asked to indicate 
whether any of the following are 
presently shown or indicated in the 
veteran's medical records.  If so, the 
examiner should indicate whether the 
symptom is, or is not, attributable 
solely to the veteran's service connected 
irritable bowel syndrome and/or 
diverticulosis:

a)  A definite partial obstruction 
of the bowel shown by X-ray;

b)  Frequent prolonged episodes of 
severe colic distension, nausea or 
vomiting, following severe 
peritonitis, ruptured appendix, 
perforated ulcer, or operation with 
drainage.

c)  Severe ulcerative colitis with 
numerous attacks a year, or with 
serious complication such as liver 
abscess;

d)  Malnutrition; 

e)  Anemia; and

f)  General debility;

3.  Upon completion of the above, the RO 
should review the issue on appeal, taking 
into consideration the entire evidentiary 
record to include additional information 
received while this case is in REMAND 
status.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report(s).  
The Court has held that, if the requested 
examination does not include adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
("if the [examination] report does not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 
Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board wishes to express its gratitude to the RO in 
advance for its assistance in developing the case as set 
forth above.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999).  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).



